COURT OF APPEALS FOR THE
                      FIRST DISTRICT OF TEXAS AT HOUSTON

                              ORDER OF REINSTATMENT

Appellate case name:       Darla Lexington v. T. Gerald Treece, Individually and as
                           Independent Executor of the Estate of John M. O’Quinn,
                           Deceased, John M. O’Quinn & Associates, PLLC, Gibbs
                           & Bruns, LLP, Needmore River Ranch, LLC, Greg
                           LaMantia and Joseph V. LaMantia, III, SCI Texas
                           Funeral Services, Inc. d/b/a Geo. H. Lewis & Sons
                           Funeral Directors, John M. O’Quinn Foundation, and
                           Robert C. Wilson, III.

Appellate case number: 01-17-00228-CV

Trial court case number: 392247-419

Trial court:               Probate Court No. 2 of Harris County

       Pursuant to our September 26, 2019 abatement order, on November 27, 2019,
the trial court clerk filed a supplemental clerk’s record, which states that the parties
and the trial court have complied with the procedures to seal court records pursuant
to Rule 76a. See TEX. R. APP. P. 76a. On December 9, 2019, the trial court clerk
filed two volumes of a clerk’s record, one volume of a sealed clerk’s record, and
four volumes of a supplemental clerk’s record. On December 11, 2019, the court
reporter filed five volumes of a supplemental reporters record and two volumes of a
sealed supplemental reporter’s record. The appellate record now appears to be
complete, and it appears to segregate between sealed and unsealed documents.
Accordingly, we REINSTATE this case on the Court’s active docket.


       Appellant’s brief is ORDERED to be filed no later than 30 days from the date
of this order. See TEX. R. APP. P. 38.6(a).
      Appellee’s brief, if any, is ORDERED to be filed within 30 days of the filing
of appellant’s brief. See TEX. R. APP. P. 38.6(b).
      It is so ORDERED.

Judge’s signature:         ____/s/ Sherry Radack______
                            Acting individually  Acting for the Court


Date: ___March 31, 2020_____